Citation Nr: 0332560	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office, which denied entitlement to service 
connection for PTSD.  

In June 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of that hearing is of 
record.    


REMAND

The veteran and his representative contend, in essence, that 
service connection for PTSD is warranted based on service 
incurrence.  During the veteran's Travel Board hearing, he 
submitted a stressor statement in support of his claim.   He 
claimed that in April 1970, he witnessed one of his comrades, 
name unknown, killed.  A Specialist-4 Kenricks and Sgt. Jones 
accompanied him.  Additionally, in September 1970, he was 
told to pick up the body of one of his comrades from A 
Company, Specialist Phelps, who had committed suicide after 
he jumped from an observation tower.  These alleged stressors 
should be verified.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2003). 

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
as identified and described by the 
veteran, as well as copies of any 
relevant records - such as personnel 
records showing service dates, duties, 
and units of assignment - that might 
assist in obtaining useful information.  

3.  If and only if the RO determines that 
a stressor is verified, the veteran 
should be scheduled for a psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  The claims file should be made 
available to the examiner.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




